DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The drawings filed on 03 May 2019 are acceptable. 
Claim Status:
1c.	Claims 1, 3-5, 9-16, 19, 21-26, 28 are pending and under consideration. 
Information Disclosure Statement:

2.	The information disclosure statements filed on 17 December 2019 and 28 April 2021 have been received and complies with the provisions of 37 CFR §1.97 and §1.98.  The attached references have been considered as to the merits. 

REASONS FOR ALLOWANCE:
The following is an examiner's statement of reasons for allowance: 

3.	The instant claims recite an activatable anti-human CTLA-4 antibody that comprises specific heavy and light CDR sequences, a specific masking moiety and cleavable moiety, wherein the light chain has the structural arrangement from N-terminus to C terminus as follows: MM-CM-VL. The recited activatable anti-human CTLA-4 antibody is not taught or suggested by the prior art of record. The specification teaches that claimed activatable anti-human CTLA-4 antibodies behaved similarly to ipilimumab in tumors (figures 12A and 12B), but in the spleen, the activatable antibodies were more comparable to the unrelated control antibody (figures 12C to 12F). The . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.   Authorization for this examiner’s amendment was given in a telephone interview with Paul A. Calvo, (Applicants' Representative) on 27 April 2021.
The application has been amended as follows: 
In The Claims:
4a.	In claim 12, line 3, after “antibody”, insert ---light chain--

4b.	In claim 14, line 2, after the word “and”, delete “having” and insert ---wherein said light chain has----

4c.	In claim 19, line 2, after “CTLA-4 antibody of” delete “any one of”  

Conclusion:
s 1, 3-5, 9-16, 19, 21-26, 28 are allowed.

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        07 April 2021


/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647